Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art neither teaches nor discloses a stent delivery device comprising a mover reel actuator that rotates a mover reel to wind a sheath pull wire to move a sheath in a proximal direction, as claimed, combined with “a pre-mover separate from the actuator, the pre-mover comprising: an arm having a proximal end engaged with the mover reel to prevent rotation in the locked position; and a pre-mover actuator coupled to the arm and having a portion projecting outside of the housing, wherein movement of the pre-mover actuator disengages the arm from the mover reel and transitions the stent delivery device from the locked position to the use position, wherein disengagement of the arm from the mover reel rotates the mover reel a predetermined amount in the winding direction.”
	Of the closest prior art, Jimenez et al. (US 2007/0168014) discloses a mover reel actuator (thumbwheel 106) that rotates a mover reel (spool 154) to wind a sheath pull wire (cord 180) to move a sheath (124) in a proximal direction (Figs 1-5; para [0052, 0054, 0057-0061]).  Jimenez discloses a pre-mover (deployment lever 108) separate from the actuator (para [0067-0069]), wherein the deployment lever (108) is designed to change the path of the pull wire (180) and increase tension on the pull wire and thereby move the pull wire a predetermined amount.  Dorn et al. (US 2005/0021123) additionally discloses a mover reel actuator (34) that rotates a mover reel (32) to wind a sheath pull wire (30) to move a sheath (16) in a proximal direction in combination with a pre-mover (slider 24) separate from the actuator capable of moving the pull wire a predetermined amount in the winding direction (Fig 1; para [0043-0048]).  However, the deployment lever (108) of Jimenez and the slider (24) of Dorn do not have “an arm having a 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771